ACCEPTED
                                                                                        03-14-00577-CR
                                                                                                5360262
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   5/20/2015 2:02:14 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                            CASE NO. 03-14-00577-CR

                                                                   FILED IN
                                                            3rd COURT OF APPEALS
NICOLE DAWN HOLLAND                           §   IN THE COURTAUSTIN,
                                                                 OF APPEALS
                                                                         TEXAS
                                              §             5/20/2015 2:02:14 PM
v.                                            §   3RD SUPREMEJEFFREY
                                                                 JUDICIAL
                                                                        D. KYLE
                                              §                     Clerk

THE STATE OF TEXAS                            §   DISTRICT AT AUSTIN


                MOTION FOR WITHDRAWAL OF COUNSEL


      This Motion for Withdrawal of Counsel is brought by Tracy D. Cluck,

Appellate Counsel for Nicole Dawn Holland. Movant requests the Court to grant

Movant permission to withdraw as attorney for Appellant, Nicole Dawn Holland.

In support thereof, Movant respectfully shows:

                                        I.

      An Anders brief has been filed in this matter, and therefore I am requesting

to be relieved of my representation.

                                        II.

      A true and correct copy of this motion has been delivered to Appellant at her

current address: Nicole Dawn Holland, #01962247, Linda Woodman State Jail,

1210 Coryell City Rd., Gatesville, TX 76528.

      WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court

enter an Order discharging Movant as attorney of record, in Cause No. 03-14-

00577-CR, for Appellant, Nicole Dawn Holland.
Nicole Dawn Holland                                                                 1
Motion for Withdrawal of Counsel
                                             Respectfully submitted,

                                             /s/ Tracy D. Cluck

                                             TRACY D. CLUCK
                                             Texas Bar No. 00787254
                                             1450 West Hwy. 290, #855
                                             Dripping Springs, TX 78620
                                             Telephone: (512) 264-9997
                                             tracy@tracyclucklawyer.com

                                             ATTORNEY FOR APPELLANT
                                             NICOLE DAWN HOLLAND

                            CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing Motion for Withdrawal
of Counsel, has been served on the attorney listed below by e-serve and e-mail, on
May 20, 2015:

424th & 33rd District Attorney’s Office
Mr. Gary Bunyard
g.bunyard@co.llano.tx.us



                                   /s/ Tracy D. Cluck
                                   _______________________________
                                   TRACY D. CLUCK




Nicole Dawn Holland                                                               2
Motion for Withdrawal of Counsel
                            CASE NO. 03-14-00577-CR


NICOLE DAWN HOLLAND                           §   IN THE COURT OF APPEALS
                                              §
v.                                            §   3RD SUPREME JUDICIAL
                                              §
THE STATE OF TEXAS                            §   DISTRICT AT AUSTIN

          ORDER ON MOTION FOR WITHDRAWAL OF COUNSEL

      On this               day of                            , 20         ,   the

Court considered the Motion for Withdrawal of Counsel of Tracy D. Cluck,

Movant.

      The Court finds that good cause exists for withdrawal of Movant as counsel.

      IT IS, THEREFORE, ORDERED that Tracy D. Cluck is withdrawn as

counsel of record for Appellant, Nicole Dawn Holland, and is hereby

DISCHARGED from his representation of Appellant, Nicole Dawn Holland, in

Cause No. 03-14-00577-CR.




      SIGNED this                    day of                   , 20         .




                                          _____________________________
                                          JUDGE PRESIDING


Nicole Dawn Holland                                                              3
Motion for Withdrawal of Counsel